Appellant was convicted of unlawfully compounding a prescription, and his punishment fixed at a fine of $50. Appellant insists that the statute which regulates the practice of pharmacy is violative of both our federal and State Constitutions; that the same is unconstitutional for the reason that its operation applies only to druggists or pharmacists plying their vocation in towns of 1,000 inhabitants or more, and does not apply to the same class of persons pursuing their vocations in towns of less than 1,000. The specific insistence of appellant seems to be that the law is a special or local one within the meaning of the constitutional inhibition, and not a general statute. We do not think appellant's insistence is correct. The statute applies to all persons as a class under the same conditions and environments, and so applying is a general and not a special statute. Being a general statute, there can be no question as to its constitutionality. Clark v. Finley,93 Tex. 171; Ex parte Massey, decided at Tyler Term. We accordingly hold that the statute is constitutional. No error appearing in the record, the judgment is affirmed.
Affirmed.